Kussell, Chief Justice,
dissenting. Often have I reflected that *516the lonesome dissent of a single member of the Supreme Court is so ineffectual that reference to the reasons which as matter of law compel a conscientious judge to decline to agree to the conclusion reached by his colleagues generally makes any expression of this single judge a matter of mere supererogation. However, my judicial duties are too strenuous to permit me (even if I had the caccethes scribmdi) to write at length on the principles announced and relied upon in the opinion of the majority of the court in this case. It is enough for me to say, at this point, that I have never made a study of alchemy; and not being learned in that involved and dubious science, I am not enough of a chemist to transmute and transform the title of fee-simple into a trust estate, the more especially to transform a power given by a testator only to his wife, and confer it upon a corporation which has no interest in the estate except the commissions it may receive from the two executorships, — the estate of Francis E. Brownell and that of his wife, Mrs. Florence H. Brownell. Conceding for the sake of the argument that there are many instances in which the grant of a fee simple may be held to include any lesser estate, as a general rule, I am unable to concede that this rule would apply in the case of a will. The power in this case was given to be executed by Mrs. Florence H. Brownell in her lifetime; and granting she might have devised, under the will of Francis E. Brownell, a lesser estate than a fee simple, I am of the opinion that the law will not permit that power to be exercised by another person after her death, for in this case that would permit an executor, in no way interested in the estate except for his commissions, to alter the will of Francis E. Brownell and to go beyond the power of disposition given to his wife, and to permit the court to make this latter will, instead of leaving that duty to the testatrix, in this case Mrs. Florence H. Brownell.
We must not lose sight of certain cardinal principles with respect to the law as to wills. This court has always recognized the principle that the will is included within the instrument, though proof of extraneous circumstances illustrating the intention of the testator, where the will itself is ambiguous, may be admitted. In this case there are no extraneous circumstances showing a variation of the original intention of Frances E. Brownell from that manifested in his will. There is no evidence that he ever at any *517time expressed any interest in the Georgia School of Technology, or that he ever intended at any time to make the School of Technology or the University of Georgia a beneficiary. Such testimony as that might perhaps have been admissible, but none such appears in the record. A second rule which this court has always followed is that the testator’s desires, as embodied in his will, are in each will the law of the case. This is a most general and healthful provision of the law, for otherwise it would disregard the power of the testator to make his own will, and leave to some one else, long after his death, the power to make it for him. Of course, if his will is contrary to the law of the State, it is within the power of the court to declare it invalid as a testamentary disposition, but nothing of that kind appears in the will of Francis E. Brownell. Conceding per gratium arguments that contracts of various kinds may have been held to fall within the rule that the greater always includes the lesser estate, it is wholly incompatible in the case of a will, and under the circumstances disclosed by the record in this case it is clear to me that the power conferred upon Mrs. Florence H. Brownell to make any disposition of the estate of Francis E. Brownell was intended to be exercised by her only in her lifetime. I can find no authority, and I am not acquainted with any, that gave her the power to shift from her own shoulders the right of transforming the nature of the estate and to place it on the shoulders of another person, and it does not appear that any such power exists. From the silence of this court upon the proposition upon which my learned and eminent colleagues rely, I must infer that no one has ever raised the question before, because the idea that a will may be transformed from its plain meaning into something entirely different has never occurred to the army of learned lawyers who have practiced in Georgia in the last one hundred and fifty years. In this silence, and the absence of any authority from the courts of Georgia, I would prefer the silence upon the subject to even a pat decision from another jurisdiction. And yet the opinion of the majority does not submit even one such authority from a sister State.
Being one of the oldest alumni of the University of Georgia (having taken the degrees of A. B. and Ph. B. in 1879, and graduated at the University Law School in 1880), I have proved by my works covering a period of more than fifty-five years my devo*518tion to my alma mater. In 1883, over the protest of several members of the then board of trustees who thought my application for an appropriation to the University would be a fiasco, I had passed through the House an appropriation to enlarge the chapel so that there would be room to hang the magnificent painting of Saint Peter which now adorns the wall, by reason of the space in the chapel being extended from base to dome more than thirty feet. I should perhaps have been unable myself to have succeeded in passing it through the Senate, but Judge Peter W. Meldrim, who was perhaps the most devoted alumnus of all who ever lived, was serving his second term in the Senate, and put his shoulder to the wheel and had it passed in the Senate, and it thus became a law, and the chapel was enlarged and repaired. At each of my succeeding terms in the legislature I secured, on my own motion, appropriations of $10,000 for repairing the buildings of the University. I have always been devotedly attached to the School of Technology. The establishment of the technological school was first suggested and finally put in operation through the friends of my then colleague from Bibb, Nathaniel E. Harris, afterwards Governor of this State. At his suggestion perhaps, I was made a member of the original committee of seven, whose expenses were paid by the State, to visit the northern and eastern schools of technology, with a view of determining whether it was wise to attempt to organize one in Georgia. After our examination the committee, including myself, reported the project favorably. 'The fight for its establishment was long and hard. The bill failed to pass the House. In 1884 Governor Harris again introduced his bill, but its passage was not secured until 1885. In that year the bill did pass, and I fought for it with all the power I had, and I have loved and taken a pride in the institution ever since; so that I was greatly touched when Governor Harris sent me a copy of his autobiography, in which he took occasion to say, in substance, that if it had not been for the concluding speech of young Bussell of Clarke, it is very doubtful but that the bill would have again failed. For years after I became chairman of the Board of Trustees of the University, it was my duty to name 3 members of the Board for the Georgia School of Technology, and I always endeavored to pick the best men that I could find upon the Board of Trustees for service at Tech. If I should yield to affection or *519predilection, my prejudice (prejudgment) and my bias (leaning) would be all in favor of the School of Technology on any and every occasion. But such sentiments must be absolutely excluded when they conflict with the law. In the absence of any adjudication by this court, and when as now the case involves the construction of a will, which was asked by the executor, I can not concur in the judgment. I therefore dissent, and the more readily because by dissenting I prevent a judgment by a full bench, which would be a binding precedent.